Citation Nr: 0418579	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral frostbite of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Henry, Law Clerk 


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) that denied 
service connection for bilateral frostbite of the feet.  The 
veteran has been represented throughout this appeal by the 
American Legion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that that he is entitled to service 
connection for bilateral frostbite of the feet.  He claims 
that while in Korea, disrepair to his snowshoe and the winter 
weather caused his feet to become cold and bluish.  These 
statements are reflected in his VA medical examination in 
November 2001.  

The veteran's service records note several injuries to his 
feet, which may be indicative of a cold injury.  The records 
contain several entries in late 1951 and early 1952 
reflecting complaints related to his feet.  Several entries 
refer to blisters.  In May of 1952, the veteran suffered a 
foot condition described as an "ill-defined condition of the 
feet."  The treatment included hot soaks, foot powder, 
fungicidal ointment, and exposure.  

When examined by VA in November 2001, his feet were 
essentially normal except they were a little dry, and light 
touch to the feet was diminished.  Finding upon X-ray 
revealed mild hypertrophic changes with small spurs.  Cold 
injury was one of 5 diagnoses listed following the 
examination.  In the note that followed the diagnoses, the 
examiner opined that evidence of a cold injury was 
questionable, stating that physical findings on examination 
of the skin did not suggest the presence of a cold injury.  
She went on to state that in her opinion, the veteran did not 
have a cold injury, although there was evidence of peripheral 
neuropathy.  It is unclear from her opinion statement whether 
the veteran has a cold injury (as listed in the diagnoses but 
disavowed in the note), and whether the peripheral neuropathy 
is related to the claimed cold exposure in service.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims folder, including all 
evidence added to the record in accordance 
with the directives above, and a copy of 
this REMAND, should be returned to the 
examiner who examined the veteran in 
November 2001 for an addendum opinion to 
clarify her earlier comments.  The 
examining physician should indicate 
whether the file was reviewed.  All 
opinions expressed should be supported by 
reference to pertinent evidence and should 
include responses to the questions that 
follow.  If the examining physician is not 
available, the veteran should be scheduled 
for another VA examination in which the 
findings can be made.  If it is not 
feasible to answer any of these questions, 
this should be so stated.  The examiner's 
report must include responses to each of 
the following items:

A.  List the diagnoses of all the 
veteran's current 
foot disorders.

B.  For each diagnosis reported in 
response to item A. above, the 
examiner must express an opinion, 
based upon a review of the material in 
the claims file, to the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) that 
any identified foot disorder is the 
result to exposure to cold in service 
or to any other disease or injury in 
service.  All supporting rationale for 
the opinion must also be provided.  

2.  The RO should then readjudicate the 
veteran's entitlement to bilateral 
frostbite of the feet.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the issuance 
of the statement of the case.  The veteran 
should be given the opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




